June 24, 2014 VIA EDGAR CORRESPONDENCE United States Securities and Exchange Commission Division of Corporation Finance treet, N.E., Washington, D.C. 20549-3561 Attention: Justin Dobbie Legal Branch Chief Re: Comment Letter dated May 14, 2014 Embraer S.A. Registration Statement on Form F-4 Filed April 18, 2014 File No. 333-195376 Dear Mr. Dobbie: In connection with the comments from the Staff of the Division of Corporation Finance of the United States Securities and Exchange Commission (the "Commission") to the Registration Statement on Form F-4, filed with the Commission on April 18, 2014, by Embraer Overseas Limited ("Embraer Overseas") and Embraer S.A. (the "Company"), as amended by Amendment No. 1 on Form F-3 to Form F-4 filed with the Commission on the date hereof by Embraer Overseas and the Company, the Company acknowledges that: · the Company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours By: /s/ José Antonio de Almeida Filippo Name: José Antonio de Almeida Filippo Title: Executive Vice-President Corporate and Chief Financial Officer cc: Donald E. Field – U.S. Securities and Exchange Commission Frederico Pinheiro Fleury Curado – Embraer S.A. Terena Rodrigues – Embraer S.A. Marcia Sato – Embraer S.A. Mr. Richard S. Aldrich, Jr. (Skadden, Arps, Slate, Meagher & Flom LLP) Mr. Filipe B. Areno (Skadden, Arps, Slate, Meagher & Flom LLP)
